Citation Nr: 1108025	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for frostbite, both hands.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for shingles.

4.  Entitlement to service connection for disability exhibited by back pain.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for residuals of a stroke.

7.  Entitlement to service connection for skin disability.

8.  Entitlement to service connection for heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2007, a statement of the case was issued in July 2007, and a substantive appeal was received in September 2007.  While the statement of the case mistakenly listed an issue of service connection for hearing loss, this clearly referred to the issue of service connection for a heart disorder (and was discussed as such in the body of the document.   


FINDINGS OF FACT

1.  Additional evidence received since the RO's February 1987 decision which denied entitlement to service connection for frostbite, both hands, is new to the record, relates to unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

2.  A disability of the hands is not currently shown.  

3.  Hypertension was not manifested during service, hypertension was not exhibited within the first post service year, and current hypertension is not otherwise related to the Veteran's active service.

4.  Shingles was not manifested during service and is not otherwise related to the Veteran's active service.

5.  A back disability is not currently shown.

6.  Glaucoma was not manifested during service and is not otherwise related to the Veteran's active service.

7.  Residuals of a stroke were not manifested during service and are not otherwise related to the Veteran's active service.

8.  A skin disability, to include pruritis and dermatitis, was not manifested during service and is not otherwise related to the Veteran's active service.

9.  A heart disability was not manifested during service, a heart disability was not exhibited within the first post service year, and any current heart disability is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's February 1987 rating decision which denied service connection for frostbite, both hands, and the claim of service connection for frostbite, both hands, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Frostbite, both hands, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hypertension was not incurred in or aggravated by active service, and hypertension may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Shingles was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Disability exhibited by back pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Residuals of a stroke were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  A skin disability, to include pruritis and dermatitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  A heart disability was not incurred in or aggravated by active service, and a heart disability may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2006, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to reopen his claim of service connection for frostbite (see Kent v. Nicholson, 20 Vet. App. 1 (2006), what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service VA treatment records.  The evidence of record contains private treatment records from Timothy R. Lorensen, M.D., St. Joseph's Hospital, and University Community Hospital.  In January 2007, VA requested the Veteran's treatment records from identified medical provider Cesar D. Cruz, M.D.; however, to date such Dr. Cruz has not responded or provided treatment records.  The Board concludes that VA has satisfied its duty to assist and in light of the doctor's failure to respond there is no remaining duty under the VCAA to attempt to obtain the medical records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the service connection claims but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disabilities, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disabilities in service.  Significantly, there is no competent, credible evidence that the claimed disabilities may be associated with the Veteran's service.  Given the absence of any competent evidence of the claimed post-service disabilities until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

New and material evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service connection for frostbite, both hands, was received in August 2006, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1987, the Veteran filed a claim of service connection for frostbite, both hands, which was denied in a February 1987 rating decision, which was issued to the Veteran in March 1987.  The claim was denied on the basis that service treatment records were negative and that he had submitted no post-service medical evidence to support a disability.  At the time of such decision, service treatment records were on file which did not reflect any complaints or diagnoses of frostbite, but his DD Form 214 does reflect 'cold weather training' at Camp Drum, New York in 1970 and 1971.  The Veteran did not file a notice of disagreement with regard to the denial of service connection, thus the February 1987 RO decision is final with regard to this issue.  38 U.S.C.A. § 7105.

In support of his claim to reopen, the evidence of record contains VA treatment records and private treatment records.  The VA treatment records contain specific complaints of hand pain due to the Veteran's report of frostbite exposure in service.  The Veteran was instructed to run his hands under warm water.  EMG testing was conducted which showed no evidence of motor or sensory neuropathy.  As the new evidence consists of medical records - which were not previously of record - which address his complaints of hand pain, such evidence relates to an unestablished fact necessary to substantiate the merits of the claim.  Thus, the claim of service connection for frostbite, both hands, is reopened. 38 U.S.C.A. § 5108.

As detailed, the Board has determined that new and material evidence has been presented to reopen the claim of service connection for frostbite, both hands.  The merits of the Veteran's claim of service connection are addressed below.  The Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The August 2006 VCAA letter included information concerning direct service connection as to the claimed issue.  The Board finds that additional development is not warranted and adjudication in the first instance will not prejudice the Veteran's claims on appeal or his enjoyment of any statutory and regulatory procedural rights.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Frostbite

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).

As noted hereinabove, the Veteran's DD Form 214 does reflect 'cold weather training' at Camp Drum, New York in 1970 and 1971, thus the Board concedes that the Veteran may have sustained frostbite during service, despite the fact that service treatment records are negative for any complaints or diagnoses of frostbite.  A May 1971 examination report conducted for separation purposes reflects that his 'upper extremities' were clinically evaluated as normal.  

Post-service medical records, however, do not establish that the Veteran has a current residual disability due to any frostbite he may have sustained during service.  In May 2006, the Veteran established care at the Tampa, Florida VA Medical Center (VAMC).  He reported chronic hand pain due to frostbite sustained in service.  On physical examination, there was no loss of muscle mass or strength in either hand.  In July 2006, the Veteran underwent EMG testing which showed no evidence of motor or sensory neuropathy.  A July 2006 VA treatment record reflects the Veteran's complaints of pain in the right and left hands, which he reported had been present since 1970.  The examiner suggested that the Veteran run warm water on his hands for partial or complete relief.  No diagnosis was rendered.

The Board does not dispute the Veteran's contentions that he has suffered from hand pain since 1970; however, mere pain, alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, especially that involving his pain in his hands.  On the other hand, he is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing his pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has current disability of the hands.  Without this required proof of current disability, this claim of service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran asserts that he suffered from frostbite in service; however, there is no objective evidence or diagnostic findings showing that the Veteran has any residuals from any frostbite.  Without the required proof that he has a current disability of residuals of frostbite in the hands, the Board need not determine whether there is a correlation between for all intents and purposes a nonexistent disability and his military service because this, quite simply, is an impossibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and, Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of frostbite, both hands.

Hypertension

It is not clear the basis for the Veteran's belief that his hypertension is due to service.  The Veteran has offered no lay statements in support of a relationship between any claimed hypertension and service.

A May 1969 examination conducted for induction purposes reflects that the Veteran's blood pressure reading was 130/80.  A May 1971 examination conducted for separation purposes reflects that his blood pressure was 130/76.  Service treatment records do not reflect any complaints of high blood pressure or elevated blood pressure readings, nor diagnoses of hypertension.  The Veteran has submitted no medical evidence reflecting that hypertension was diagnosed within the year following separation from service.  Thus, hypertension was not manifested within one year of discharge from service to allow for application of the one- year presumption.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran filed a formal claim for compensation in 1987, but did not claim entitlement to service connection for hypertension.  It seems reasonable that if he had pertinent disability  and thought it was related to service, he would have claimed service connection for it at that time.  This suggests that the Veteran did not have pertinent disability at the time he completed such formal claim.  When he filed his claim of service connection for pertinent disability in August 2006, he did not claim treatment for pertinent disability in service or for many years thereafter.  In fact, an April 1986 private medical record does not reflect a past history of hypertension or a diagnosis of hypertension.  A February 1996 private medical record reflects a past medical history of hypertension, but there is no indication as to when hypertension was initially diagnosed.

The medical evidence of record does not suggest that the Veteran's currently diagnosed hypertension initially manifested during his period of active service.  As detailed, his diastolic reading reported upon separation was actually lower, albeit normal, than his diastolic reading reported on induction into service, and the systolic reading was the same.  Per treatment records on file, hypertension is not noted on treatment records on file from 1986, the Veteran did not claim hypertension in 1987, and the first medical notation of hypertension was in a 1996 treatment record, which was generated 25 years after separation from service.  Thus, the record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no basis for granting service connection for hypertension

Shingles

In his August 2006 claim for compensation, the Veteran reported that he was treated for shingles from May to July 2004.  Private treatment records do reflect that the Veteran was treated for conjunctivitis with right ophthalmic herpes zoster, which is otherwise known as shingles.  It is not clear the basis for the Veteran's belief that his shingles is due to service.  The Veteran has offered no lay statements in support of a relationship between any claimed shingles and service.  Service treatment records do not reflect any complaints or diagnoses of shingles/herpes zoster.  

The Veteran filed a formal claim for compensation in 1987, but did not claim entitlement to service connection for shingles.  It seems reasonable that if he had pertinent disability  and thought it was related to service, he would have claimed service connection for it at that time.  This suggests that the Veteran did not have pertinent disability at the time he completed such formal claim.  When he filed his claim of service connection for pertinent disability in August 2006, he did not claim treatment for pertinent disability in service or for many years thereafter.  Per his statements he did not suffer from shingles until 2004.  

The medical evidence of record does not suggest that the Veteran's shingles/herpes zoster initially manifested during his period of active service.  Per treatment records on file, shingles/herpes zoster was diagnosed in May 2004, thus 33 years after separation from service.  The lack of any evidence of shingles/herpes zoster for over three decades between separation and the initial findings or documented complaints of shingles/herpes zoster weighs against the claim.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See id.  There is no basis for granting service connection for shingles.

Disability exhibited by back pain

In his August 2006 claim for compensation, the Veteran claimed "severe back pain."  

Service treatment records are negative for any complaints or diagnoses related to the back.  The May 1971 separation examination reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  The post-service medical evidence of record does not reflect any complaints or diagnoses of back pain or disability.  

The Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, especially that involving pain in his back.  On the other hand, he is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing his pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has current disability of the back.  Without this required proof of current disability, this claim of service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran asserts that he suffers from severe back pain; however, there is no objective evidence or diagnostic findings showing that the Veteran has any back disability.  Moreover, there is no suggestion in the record that back pain is in any way related to service.  Without the required proof that he has a current back disability, the Board need not determine whether there is a correlation between for all intents and purposes a nonexistent disability and his military service because this, quite simply, is an impossibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and, Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disability exhibited by back pain.  

Glaucoma

In his August 2006 claim for compensation, the Veteran reported that he was treated for glaucoma beginning in June 2005.  An April 2004 private treatment record reflects a questionable history for glaucoma, and in May 2005 he was referred for ophthalmologic evaluation because of glaucoma.  Thereafter, the Veteran has undergone treatment for glaucoma.  

It is not clear the basis for the Veteran's belief that his glaucoma is due to service.  The Veteran has offered no lay statements in support of a relationship between any claimed glaucoma and service.  Service treatment records do not reflect any complaints or diagnoses of glaucoma.  His May 1971 separation examination reflects defective vision; however, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992); Veterans Benefits Administration (VBA) Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran filed a formal claim for compensation in 1987, but did not claim entitlement to service connection for glaucoma.  It seems reasonable that if he had pertinent disability and thought it was related to service, he would have claimed service connection for it at that time.  This suggests that the Veteran did not have pertinent disability at the time he completed such formal claim.  When he filed his claim of service connection for pertinent disability in August 2006, he did not claim treatment for pertinent disability in service or for many years thereafter.  Per his statements he did not suffer from glaucoma until 2004 or thereafter.  

The medical evidence of record does not suggest that the Veteran's glaucoma initially manifested during his period of active service.  Per treatment records on file, glaucoma was initially suspected in 2004, thus approximately 33 years after separation from service.  The lack of any evidence of glaucoma for over three decades between separation and the initial findings or documented complaints of glaucoma weighs against the claim.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no basis for granting service connection for glaucoma.

Residuals of a stroke

An August 2001 private treatment record reflects that the Veteran sought treatment for dizziness.  He denied a history of stroke/transient ischemic attack.  

Records dated in May 2004 records from St. Joseph's reflect that the Veteran was admitted with history of several days of progressive and intense headaches.  He was evaluated with a brain scan that revealed changes consistent with chronic ischemia.  He had an MRI of the brain that revealed the same type of ischemic changes, with possible old cerebrovascular accident in the past.  

A July 2004 private consultation report reflects that the Veteran sought treatment for black stools.  A past medical history of cerebrovascular accident was noted, in which the Veteran had fully recovered.  The Veteran reported a history of transient ischemic attack in the past.

An April 2007 VA treatment record reflects the Veteran's report that he was told he had four "light" strokes when he was hospitalized at St. Joseph's hospital in 2004.  

It is not clear the basis for the Veteran's belief that any "stroke" he may have suffered is due to service.  The Veteran has offered no lay statements in support of a relationship between any claimed stroke and service.

Service treatment records do not reflect any complaints or diagnoses of stroke or cerebrovascular accident or disability.  

The Veteran filed a formal claim for compensation in 1987, but did not claim entitlement to service connection for residuals of stroke or residuals of cerebrovascular accident.  It seems reasonable that if he had pertinent disability  and thought it was related to service, he would have claimed service connection for it at that time.  This suggests that the Veteran did not have pertinent disability at the time he completed such formal claim.  When he filed his claim of service connection for pertinent disability in August 2006, he did not claim treatment for pertinent disability in service or for many years thereafter.  

The medical evidence of record does not suggest that any stroke, residuals of stroke, or cerebrovascular accident initially manifested during his period of active service.  Per treatment records on file, records generated in 2004 reflect findings of old cerebrovascular accident; however, there is no indication that any such accident occurred in service or was due to service.  Moreover, the Veteran has not submitted any lay statements attesting that he sustained a cerebrovascular accident in service.  It appears that the Veteran sustained chronic ischemia to the brain in May 2004, thus this occurred 33 years after separation from service.  The lack of any evidence of stroke or residuals thereof for over three decades between separation and the initial findings or documented complaints of ischemic symptoms related to the brain weighs against the claim.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See id.  There is no basis for granting service connection for stroke, or residuals thereof.

Skin disability

Service treatment records do not reflect any complaints or diagnoses of a skin disability.  His May 1971 separation examination reflects that his 'skin, lymphatic' were clinically evaluated as normal.  It is not clear the basis for the Veteran's belief that any skin disability is due to service.  The Veteran has offered no lay statements in support of a relationship between any claimed skin disability and service.

The Veteran filed a formal claim for compensation in 1987, but did not claim entitlement to service connection for skin disability.  It seems reasonable that if he had pertinent disability  and thought it was related to service, he would have claimed service connection for it at that time.  This suggests that the Veteran did not have pertinent disability at the time he completed such formal claim.  When he filed his claim of service connection for pertinent disability in August 2006, he did not claim treatment for pertinent disability in service or for many years thereafter.  

A January 2007 VA treatment record reflects complaints of rash and pruritic symptoms since 1993.  

A February 2007 VA treatment record reflects complaints of nodular pruritic rash on arms and legs present for 10 years.  The assessment was dermatitis - atopic versus allergic.

An April 2007 VA treatment record reflects the Veteran's reports of a 13 year history of pruritis.  The assessment was lichen simplex chronicus secondary to chronic atopic dermatitis.  

The medical evidence of record does not suggest that the Veteran's skin disability initially manifested during his period of active service.  Per treatment records on file, which contain the Veteran's subjective complaints and reports, he initially began to experience skin symptoms as early as 1993, which constitutes a period of 22 years after separation from service.  The lack of any subjective complaints of a skin disability for over two decades after separation from service, and the lack of any objective findings for over 35 years between separation and the initial findings or documented complaints of a skin disability weighs against the claim.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See id.  There is no basis for granting service connection for a skin disability, to include pruritis or dermatitis.

Cardiac disability

In his August 2006 claim for compensation, the Veteran asserted that he has suffered from chest pain.  It is not clear the basis for the Veteran's belief that his chest pain or any heart disability is due to service.  The Veteran has offered no lay statements in support of a relationship between any claimed heart disability and service.  Service treatment records do not reflect any complaints of chest pain or diagnoses of a cardiac disability.  A June 1969 service treatment record reflects complaints of asthma, but his chest was clear.  The May 1971 separation examination reflects that his 'lungs and chest' and 'heart' were clinically evaluated as normal.  A chest x-ray examination was negative.

The Veteran filed a formal claim for compensation in 1987, but did not claim entitlement to service connection for chest pain or cardiac disability.  It seems reasonable that if he had pertinent disability  and thought it was related to service, he would have claimed service connection for it at that time.  This suggests that the Veteran did not have pertinent disability at the time he completed such formal claim.  When he filed his claim of service connection for pertinent disability in August 2006, he did not claim treatment for pertinent disability in service or for many years thereafter.  

An August 2001 private treatment record reflects the Veteran's report of no history of heart disease.

In May 2004, the Veteran underwent an echocardiogram, as the Veteran had presented with headache, dizziness, transient ischemic attack, and history of hypertension.  The impression was left ventricular hypertrophy; left atrial enlargement; mild cardiomegaly; good LV systolic function; abnormal LV diastolic function; and, mitral and tricuspid regurgitation.

A May 2006 VA treatment record reflects the Veteran's report that he was admitted for a "slow heart" in 2003 and 2004.  He reported a history of chest pain and irregular heartbeat, but denied myocardial infarction or angina.  Post-service medical evidence reflects that 

A May 2007 VA treatment record reflects that the Veteran was experiencing atypical chest pain and dyspnea.  Nuclear image revealed significant ischemic response, absent stress dilatation of ventricles.  Thereafter, he underwent catheterization and intervention of the heart due to angina pectoris (chest pain).  A June 2007 treatment record reflects that the result was normal coronary arteries, normal left ventricular systolic function and EF 60 percent.  The assessment was normal coronary arteries.

While the medical evidence of record does reflect complaints of chest pain, and that the Veteran has undergone procedures in light of cardiac symptoms and to detect any cardiac diagnosis, there is no medical evidence of record to suggest that any cardiac disability initially manifested during his period of active service, or within a year of separation of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Per treatment records on file, the Veteran began to experience chest pain and had cardiac symptoms in or about 2004 which was 33 years after separation from service.  The lack of any evidence of a cardiac disability, or even symptoms, for over three decades between separation and the initial findings or documented complaints of a heart disability weighs against the claim.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no basis for granting service connection for heart disability.









(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for frostbite, both hands, and to this extent the appeal is allowed.  

Entitlement to service connection for frostbite, both hands, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for disability exhibited by back pain is denied.

Entitlement to service connection for shingles is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for skin disability is denied.

Entitlement to service connection for heart disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


